Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims were previously allowed on 3/10/21, the Applicant has provided amended claims on 11/1/2021, wherein elements of the claims were amended out, but the essence of the previously allowed claims continues to be presented; as such, the reasons for allowance are the same as previously stated, and reproduced as follows: The claims are drawn to a method and system used to perform an improvement upon antimicrobial susceptibility testing. The claims had previously been rejected under 35 USC 101 and 35 USC 102/103. Following the Interview, dated 1/21/2021, and the most recent Applicant’s Arguments, the Applicant has clearly pointed out that while the “dilution series” assay is certainly a routinely and conventionally performed method of antimicrobial susceptibility testing, the separately claimed method (step b. i-iv of the independent claim) provides for a parallel test that is not conventionally used, and appears to be invented by the Applicant. Additionally, with respect to the 35 USC 102/103 rejection, since the method steps have been clearly delineated, and it is clear from the evidence found in the instant specification, the additional step provides for an improvement over the prior art method; there does not appear to be prior art that teaches or suggests the claimed improvements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651